Citation Nr: 0936345	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.   
 
2.  Entitlement to service connection for a heart disorder, 
to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to August 
1967.  He also apparently had additional service in the Air 
Force Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision 
that denied service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.  By this decision, 
the RO also denied service connection for a heart disorder, 
to include as secondary to diabetes mellitus.  In June 2009, 
the Veteran testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran essentially contends that he has diabetes 
mellitus that is related to inservice exposure to Agent 
Orange.  He contends that he was exposed to Agent Orange at 
the Eglin Air Force Base in Florida and at the Ubon Air Force 
Base in Thailand.  He also alleges that he has a heart 
disorder that is related to his diabetes mellitus.  

The Veteran had active service from September 1963 to August 
1967.  His service personnel records do not show that he had 
service in the Republic of Vietnam.  Such records do reflect 
that the Veteran served with the 48th Air Recovery Squadron 
at Eglin Air Force Base in Florida from February 1964 to 
September 1966 as a personnel specialist.  The Veteran also 
served with the 8th Combat Support Group at the Ubon Royal 
Thai Air Force Base, Thailand, from September 1966 to August 
1967 as a manning clerk and as a pay clerk.  His DD-214 
indicates that his occupational specialty was listed as a 
personnel specialist.  

Reports of record from the Department of Defense indicate 
that Agent Orange operations were conducted at the Eglin Air 
Force Base, Florida, from 1962 to 1970.  The operations were 
specifically conducted in a test area designated as C-52A.  
The Department of Defense has also verified that Agent Orange 
operations were conducted in Thailand from 1964 to 1965.  

A September 1967 response from the Air Reserve Personnel 
Center noted that the Veteran's master personnel record 
showed service in Thailand from September 1966 to August 
1967.  It was noted that service in Vietnam was indicated, 
but not verified.  

A July 2005 response from the National Personnel Records 
Center (NPRC) indicated that they were unable to determine 
whether or not the Veteran had in-country service in the 
Republic of Vietnam and that the Veteran's service personnel 
records were being furnished to assist in making such a 
determination.  As noted above, such records do not show that 
the Veteran served in Vietnam.  

An August 2006 response from the U.S. Armed Services Center 
for Unit Records Research (CURR) indicated that they could 
not verify that herbicides were sprayed, stored, tested, or 
transported at the Ubon Royal Thai Air Force Base, Thailand 
during 1966 or 1967.  The report from CURR concluded, 
therefore, that they could not document that the Veteran was 
exposed to herbicides while serving in Thailand.  It was 
noted that the Veteran was not listed on available rosters of 
Ranch Hand personnel.  

The Board observes that although the RO obtained verification 
from CURR that the Veteran was not exposed to Agent Orange 
while serving in Thailand, there is no indication in the 
record that there has been an attempt to verify the Veteran's 
claimed exposure to Agent Orange at the Eglin Air Force Base 
in Florida, through the U.S. Army and Joint Services Records 
Research Center (JSRRC), previously designated as CURR.  

The Veteran has provided information as to his alleged Agent 
Orange exposure at the Eglin Air Force Base on several 
occasions.  For example, in a March 2008 statement, the 
Veteran reported that he was in the Air Rescue (apparently 
Recovery) Squadron at the Eglin Air Force Base for almost 
three years from 1963 to 1966.  He stated that the orderly 
room was located next to the hanger and flight lines.  He 
reported that he was a personnel specialist, but not with the 
base personnel office.  The Veteran indicated that he was 
never away from the flight line or from hangers where 
transport planes were parked and loaded or unloaded with 
cargo.  He stated that his office was located over a hanger 
where planes were parked.  The Veteran reported that Agent 
Orange or other herbicides were aboard many of the planes.  
He stated that there were chemical odors coming from the area 
and he was often exposed to those odors.  The Veteran stated 
that he was sure that he was exposed to Agent Orange because 
he was next to the planes that sprayed the base during his 
time at Eglin Air Force Base.  

In his May 2008 substantive appeal, the Veteran reported that 
Agent Orange was sprayed while he was at Eglin Air Force 
Base.  He stated that he was assigned to the Air Rescue 
(apparently Recovery) Squadron orderly room that was over the 
hangers on the flight line.  He stated that he was in the 
area where the transport planes were parked.  The Veteran 
reported similar information at the June 2009 Board hearing.  
In a July 2009 statement, the Veteran reported that he was 
stationed at Eglin Air Force Base when Agent Orange was used 
and that he believed he was exposed.  He stated that he was 
exposed to Agent Orange from 1963 to August 1966 while he 
worked on the flight line.  

As the Veteran has specifically alleged exposure to Agent 
Orange at the Eglin Air Force Base in Florida, the Board is 
of the view that an attempt should be made to verify the 
Veteran's claimed exposure through the U.S. Army and Joint 
Services Records Research Center (JSRRC).  

Additionally, as noted above, the Board observes that the 
Veteran apparently had additional service in the Air Force 
Reserve.  The Board notes that the dates of such service have 
not been verified.  Further, it appears that the Veteran's 
service treatment records for his Air Force Reserve service 
are also not of record.  For example, an April 1974 physical 
profile serial report indicated that the date of the 
Veteran's last medical examination was in January 1974.  The 
Board notes that the record contains no service treatment 
reports dated subsequent to June 1967.  Therefore, an attempt 
should be made to verify his periods of active duty for 
training and inactive training with the Air Force Reserve and 
to obtain any additional available service treatment records.  

The Board observes that the Veteran's claim for service 
connection for a heart disorder, to include as secondary to 
diabetes mellitus, is inextricably intertwined with his claim 
for entitlement to service connection for diabetes mellitus.  
Therefore, both matters will be addressed together on remand.  
Harris v. Derwinski, 1. Vet. App. 180 (1991).

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all the Veteran's 
periods of active duty for training and 
inactive duty training in the Air Force 
Reserve.  Also request that a search be 
conducted for all medical records 
pertaining to the Veteran during his Air 
Force Reserve service.  If more details 
are required to conduct such search, the 
Veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results.  

2.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the Veteran's alleged 
exposure to Agent Orange at the Eglin Air 
Force Base in Florida from February 1964 
to September 1966.  JSRRC should also be 
asked to provide the histories of the 
Veteran's unit(s) during the time he was 
at Eglin Air Force Base in Florida.  If 
more detailed information is needed for 
this research, the Veteran should be 
given and opportunity to provide it.  

3.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
diabetes mellitus, to include as due to 
Agent Orange exposure, and his claim for 
entitlement to service connection for a 
heart disorder, to include as secondary to 
diabetes mellitus.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

 
	(CONTINUED ON NEXT PAGE)

 



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

